Third District Court of Appeal
                               State of Florida

                       Opinion filed October 26, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1713
                        Lower Tribunal No. 17-1793
                           ________________


                      Daniel Mastrogianni, etc.,
                                  Appellant,

                                     vs.

                        Robert L. Jacobowitz,
                                  Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Rosa C.
Figarola, Judge.

      Clark Skatoff PA, and Jeffrey H. Skatoff (Palm Beach Gardens), for
appellant.

     Golden Glasko & Assoc., P.A., and William H. Glasko, for appellee.


Before SCALES, LINDSEY, and LOBREE, JJ.

     PER CURIAM.

     Affirmed.